NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL S. YELLEN,                               No. 14-16899

                  Plaintiff-Appellant,            D.C. No. 1:13-cv-00338-DKW-
                                                  KSC
   v.

 RANDY GRUNE; et al.,                             MEMORANDUM*

                  Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Hawaii
                  Derrick Kahala Watson, District Judge, Presiding

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Michael S. Yellen appeals pro se from the district court’s judgment

dismissing his action alleging claims under the Fourteenth Amendment and the

Americans with Disabilities Act (“ADA”) arising out of defendants’ allegedly

unequal enforcement of ADA accessibility regulations. We have jurisdiction under

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010) (dismissal under Fed. R. Civ. P. 12(b)(6)); Canatella v. California, 304
F.3d 843, 852 (9th Cir. 2002) (dismissal for lack of standing). We affirm.

      The district court properly dismissed Yellen’s Fourteenth Amendment

claims because Yellen failed to allege facts sufficient to show that defendants

treated him differently from other similarly situated taxi cab and tour company

owners. See N. Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008)

(setting forth elements of “class of one” equal protection claim); Kildare v. Saenz,

325 F.3d 1078, 1085 (9th Cir. 2003) (setting forth the elements of a procedural due

process claim); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” (citation omitted)).

      The district court properly dismissed Yellen’s ADA claim because Yellen is

not a disabled individual and thus has no standing to bring an action under the

ADA. See Chapman v. Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 946 (9th Cir. 2011)

(setting forth elements of standing under Title III of the ADA).

      We do not consider Yellen’s argument that he should have been given an

                                           2                                    14-16899
opportunity to conduct discovery prior to the dismissal of his Third Amended

Complaint because it was not properly raised before the district court. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  14-16899